PER CURIAM:
We affirm in open court, for the reasons stated in Judge Frankel’s opinion, 282 F.Supp. 754 (S.D.N.Y.1968), the denial of the petition for a writ of habeas corpus. We reject the contention made by petitioner, who is awaiting trial, in the state court on charges of robbery, grand larceny, assault and possession of a loaded pistol, that he has been placed in double jeopardy in violation of his Fourteenth Amendment due process rights, the state court having declared a mistrial in a prior trial on the same charges after a jury was impaneled, but before the introduction of any evidence, because the state’s witnesses were unavailable after a four day continuance.
We direct that the mandate issue forthwith.